Citation Nr: 1532926	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  08-18 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Tromble, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.
This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This matter was remanded by the Board in September 2011, April 2012, and May 2014 for new audiological examinations with opinions.  In the May 2014 remand, the Board requested that the Veteran be afforded another VA audiological examination conducted by an examiner other than the one who conducted the October 2011 and April 2012 examinations.  The Board also requested that the VA examiner discuss the significance of any shift in hearing acuity documented in the pre-induction examinations and the separation examination.  These requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In reviewing this case, the Board has reviewed the Veteran's file on the VBMS paperless claims processing system.

The issue of entitlement to service connection for posttraumatic stress disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not demonstrate that the Veteran's current bilateral hearing loss began during, or was otherwise caused by, his active duty service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Hearing Loss

The Veteran is seeking service connection for sensorineural bilateral hearing loss.  Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.   Sensorineural hearing loss may be subject to service connection based upon continuity of symptomatology as an organic disease of the nervous system under 38 C.F.R. § 3.309(a), and may be presumed to have incurred in service if it is manifest to a compensable degree within one year after separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires:  (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. §3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.    The United States Court of Appeals for Veterans Claims has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The results from multiple VA audiometric examinations conducted  in August 2006, October 2011, April 2012, and June 2014 reflect that the Veteran currently has sensorineural hearing loss for VA disability purposes in both ears.  38 C.F.R. 
§ 3.385.  Therefore, the presence of a current bilateral hearing loss disability is established.  Consequently, the primary issue on appeal is whether the Veteran's current bilateral hearing loss began during, or was otherwise caused by, his active duty service.

The Veteran has asserted that his current hearing loss is due to his exposure to mortars and other loud explosives during his active duty service as an Army infantryman.  The Veteran's service records demonstrate that he received the Bronze Star Medal for Heroism and was engaged in ground combat with exposure to grenades and other artillery fire.  Therefore, the fact that the Veteran was exposed to loud noise during active duty service is established.  However, noise exposure alone is not sufficient to establish service connection for hearing loss.  Rather, the evidence must reflect the in-service noise exposure caused the Veteran's current hearing loss.

The Veteran's service records have been carefully reviewed and considered.  
The Veteran denied any hearing problems on a Report of Medical History he completed in September 1965, just prior to his entrance to active duty service.  The Veteran received pre-induction audiological examinations in April 1965 and September 1965.  While the April 1965 audiological exam results are illegible, the September 1965 exam  results demonstrate that the Veteran had normal hearing when he entered active duty service.  Specifically, in the September 1965 examination, pure tone thresholds, in decibels (when converted from American Standards Association (ASA) units to International Standards Organization (ISO) units), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
5
LEFT
15
10
10
--
5

The Court of Appeals for Veterans Claims (Court) has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss." Hensley, 5 Vet. App. at 157.  Accordingly, the results of this testing reflect that the Veteran had normal hearing acuity when he began his active duty service.

On a September 1967 Report of Medical History, the Veteran denied any hearing loss while in service, and the September 1967 separation exam demonstrated normal hearing.  Specifically, on this audiological examination, pure tone thresholds, in decibels (when converted from ASA units to ISO units), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
--
15
LEFT
10
5
20
--
15

Accordingly, the results of this audiometric testing suggest that the Veteran continued to have normal hearing acuity at his separation from active duty service.   

There is also no evidence that the Veteran complained of hearing loss or was treated for hearing loss during his active duty service or for nearly nineteen years after separation.  In December 1967, shortly after his discharge, the Veteran filed  an application for VA compensation or pension claiming service connection for malaria, intestinal parasites, and a broken jaw.  There was no mention of hearing loss on this request for compensation, and a VA exam dated March 1968 specifically found that the Veteran did not have hearing loss.  

Moreover, the available post-service medical records included in the claims file indicate that the Veteran had an audiological exam conducted in February 1986.  That exam did not demonstrate that the Veteran had impaired hearing rising to the level of a disability for VA purposes.  See 38 C.F.R. § 3.385.   Specifically, on this audiological examination, pure tone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
5
5
10
LEFT
25
5
5
10
30

Private treatment records from the Beaver Medical Clinic demonstrate that the Veteran complained of hearing problems in August 1995.  At that time, the Veteran reported that his hearing had worsened over the past two years.  An audiological exam was conducted and while the physician interpreting the audiogram results found some mild sensorineural hearing loss after noise exposure, the exam did not demonstrate that the Veteran had impaired hearing rising to the level of a disability for VA purposes even as late as 1995.  See 38 C.F.R. § 3.385.  Specifically, on this audiological examination, pure tone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
30
LEFT
15
10
15
--
35

After counseling the Veteran about his hearing loss, the Beaver Medical Clinic physician advised him to have routine otologic follow-ups; however, there is no further evidence of additional audiological exams or treatment for hearing loss in the records until the Veteran's first audiological exam was conducted by the VA in August 2006. 

The Veteran has consistently related his current hearing loss to his noise exposure during military service, as discussed above.  As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as hearing difficulties.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of sensioneural hearing loss from military service in the 1960s.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's lay statements are not competent to relate his current hearing loss to his active duty service.  

The Veteran received four VA examinations during the course of this appeal.  While the first three examinations were found to be inadequate, the last examination conducted in June 2014 is adequate.  In June 2014, a VA examiner reviewed the results of the Veteran's September 1965 pre-induction exam and his September 1967 separation exam and noted that on both dates, in both ears, and at each tested frequency, the Veteran's hearing was recorded at normal levels.  The examiner also noted that there was no significant worsening (greater than 10dB) observed between the pre-induction and separation examinations.  Therefore, the examiner opined that because the Veteran's hearing was normal at discharge with no significant worsening in hearing, there was no evidence to conclude that his current hearing loss was caused by, or a result of, his military service.  

Based on all the foregoing, the Board finds that the claims file does not include any competent evidence suggesting the Veteran's current sensorineural bilateral hearing loss disability began during, or was otherwise caused by, his active duty service.  The Veteran's post-service treatment records do not relate his current hearing loss to his active duty service,  and the medical records in the claims file do not evidence a hearing loss disability for VA purposes until 2006-nearly 39 years after his discharge.  Instead, the probative medical report from the June 2014 VA examiner indicates that his current hearing loss disability was not caused by his active duty service.  Therefore, the Board finds the elements of service connection have not been met, and the Veteran's appeal for bilateral hearing loss is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable AOJ decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The letter dated June 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103, 38 C.F.R. § 3.159(b)(1).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  The Veteran was also offered an opportunity for a hearing before the Board, but he declined that hearing.

The Veteran was also provided with four VA examinations, the reports of which have been associated with the claims file.  Although the first three examinations were ultimately found to be inadequate, the Board finds the most recent June 2014 VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.   The examiner also discussed the pre-induction and separation audiological examinations and explained that the Veteran's hearing was recorded at normal levels during both those exams.  The examiner also addressed the changes in the audiological reports, noting that no significant worsening of the Veteran's hearing was demonstrated, consistent with Hensley.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the most recent examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

In December 2014, the AOJ issued a rating decision denying service connection for posttraumatic stress disorder and sent notice of this decision to the Veteran in March 2015.  In May 2015, the Veteran filed a timely written notice of disagreement seeking an increased rating.  Based on review of the claims file, it does not appear a statement of the case has been issued regarding this matter.  Accordingly, the Veteran's May 2015 timely notice of disagreement is still pending, and remand is required for a statement of the case regarding entitlement to service connection for posttraumatic stress disorder.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue will be returned to the Board after issuance of the SOC

only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1993).

Accordingly, this case is REMANDED for the following action:

Adjudicate the Veteran's appeal regarding entitlement to service connection for his posttraumatic stress disorder.  The AOJ should also advise the Veteran that he must file a substantive appeal within 60 days.  If a timely substantive appeal is not filed, this claim should not be certified to the Board.  If appealed, subject to current appellate procedures, the claim should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


